DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
As of the amendment filed 6/24/21, claims 30-31 have been added, claims 10-19, 22, and 23 have been canceled, and claims 1-3 and 20 have been amended. Therefore, claims 1-9, 20, 21, and 24-31 remain pending, with claims 1, 20, and 27 being independent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu (US 9309957).
As to claim 1, Tu teaches a method of forming an integrated circuit device (fig. 1F), the method comprising: forming a first insulating layer (14) and a via contact (16) on a substrate (10), wherein the substrate comprises an upper surface (top) facing the via contact (16), and the via contact (16) is in the first insulating layer (14) and comprises a lower surface (bottom) facing the substrate (10) and an upper surface (top) opposite to the lower surface (fig. 1F, col. 5:50-55); and forming a second insulating layer (54) and a metallic wire (60 and 62) on the via contact (16), wherein the metallic wire is in the second insulating layer (54) and comprises a lower surface (bottom) that faces the substrate (10) and contacts the upper surface (top) of the via contact (16, fig. 1F, col. 6:23-62), wherein both the lower surface (bottom) of the metallic wire (60 and 62) and an interface between the metallic wire (60 and 62) and the via contact (16) have a first width (w1, see fig. A below) in a first horizontal direction (d1, see fig. A below) that is parallel to the upper surface (top) of the substrate (10), wherein the upper surface (top) of the via contact (16) has a second width (w2) in the first horizontal direction (d1), wherein the second width (w2) is wider than the first width (w1), and wherein, in a plan view, the metallic wire extends longitudinally in a second horizontal direction (d2) that is perpendicular to the first horizontal direction (d1, see fig. A below).

    PNG
    media_image1.png
    491
    788
    media_image1.png
    Greyscale

As to claim 9, Tu further teaches the metallic wire comprises a diffusion barrier layer and a metal layer sequentially stacked on the via contact (col. 6:51-64).
As to claim 31, Tu further teaches forming the second insulating layer and the metallic wire comprises: forming the second insulating layer (54) on the first insulating layer (14) and the via contact (16, fig. 1B); forming an opening (50) in the second insulating layer (54) by removing a portion of the second insulating layer (fig. 1E), the opening exposing the portion of the upper surface of the via contact (Fig. 1E); and forming the metallic wire (60 and 62) in the opening (Fig. 1F, col. 6:23-64).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tu in view of Briggs (US 10090247).
As to claim 5, Tu teaches the first insulating layer (14) comprises an upper surface (top) contacting the second insulating layer (54, fig. 1F) but does not teach the upper surface of the via contact is recessed toward the substrate with respect to the upper surface of the first insulating layer.
However, in the same field of endeavor, Briggs teaches a first insulating layer 12 with a via contact (14/16/18) having a recess with respect to the upper surface of the first insulating layer (fig. 4, col. 8:52-57).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to recess the via contact so as to “assist in self-aligning a next metal material to be formed” (Briggs, col. 8:56-57).
claim 6, Tu in view of Briggs further teach the second insulating layer comprises a lower k dielectric material that is different from a material of the first insulating layer (Tu, col. 6:23-37).
As to claim 7, Tu in view of Briggs further teach opposing sides (sidewalls) of the first insulating layer (12) and the upper surface (22) of the via contact (14/16/18) define a recess (20, Briggs, Fig. 4), and wherein the metallic wire (54/56/58) comprises a lower portion in the recess, and the lower portion of the metallic wire is spaced apart from the opposing sides of the first insulating layer (Briggs, Fig. 11).
As to claim 8, Tu in view of Briggs further teach opposing sides (sidewalls) of the first insulating layer (12) and the upper surface (22) of the via contact (14/16/18) define a recess (20, fig. 4), and wherein the metallic wire (54/56/58) comprises a lower portion in the recess, and the second insulating layer (40/52) separates the lower portion of the metallic wire from the opposing sides of the first insulating layer (Briggs, fig. 11).

Allowable Subject Matter
Claims 20, 21, and 24-29 are allowed and claims 2-4 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art taken either singularly or in combination fails to anticipate or fairly 
The prior art fails to teach a combination of all of the features in the claims. As to claims 3, 4, 20, 21, and 24-29, see Office Action dated 3/26/21 for reasons for allowance. As to claim 2, the prior art fails to teach the metallic wire does not overlap the opposing sides of the via contact. In the Tu reference, the sides of the metallic wire clearly overlap the sides of the via contact. As to claim 30, the prior art does not teach a capping layer and a first preliminary insulating layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to rejected claim(s) 1, 5-9, and 31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-Delivered responses should be brought to:
		Customer Service Window
		Randolph Building
		401 Dulany Street
Alexandria, VA 22313

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN M KUSUMAKAR whose telephone number is (571)270-3520.  The examiner can normally be reached on Monday – Friday from 7:30a – 4:30p EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN KUSUMAKAR/
Primary Examiner, Art Unit 2897
7/6/21